Citation Nr: 0805134	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from November 1967 until 
May 1969.  Combat service in Vietnam is indicated by the 
evidence of record.   

In a January 1982 RO rating decision, service connection for 
PTSD was granted.  

In July 2004, the RO received the veteran's claim of 
entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.  The 
November 2004 rating decision denied the veteran's claim.  
The veteran disagreed with the November 2004 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In an August 2005 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for a 
cervical spine disability, assigning a 
20 percent disability rating; service connection for 
residuals of a gunshot wound to the anterior neck, with a 
noncompensable evaluation assigned; and entitlement to 
service connection for left ear hearing loss, also assigned a 
noncompensable evaluation.  To the Board's knowledge, the 
veteran did not appeal any aspect of that decision.  Those 
issues are therefore not on appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA]


REMAND

The veteran is seeking entitlement to service connection for 
coronary artery disease, which he claims is secondary to his 
service-connected PTSD.  For reasons explained immediately 
below, the Board concludes that this matter must be remanded 
for additional evidentiary and procedural development.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2007).  In order to establish service 
connection for a claimed disability on a secondary basis, 
there must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The Board notes that although the August 16, 2004 VCAA letter 
provided the veteran of the specific evidence needed to make 
out a claim of entitlement to direct service connection, the 
letter did not advise the veteran as to the elements of a 
successful claim of entitlement to secondary service 
connection.  See 38 U.S.C.A. § 5103 (West 2002)

Recent VA treatment records document a diagnosis of coronary 
artery disease, satisfying element (1), current disability.  
Regarding element (2), service-connected disability, service 
connection of PTSD has been in effect for many years. 

The evidence of record does not, however, contain sufficient 
medical evidence concerning the relationship, if any, between 
the two conditions.  The veteran himself has asserted that 
the two are related.  However, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494- 5 (1992) see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's coronary artery disease is due to or 
was aggravated by the veteran's service-connected PTSD.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the March 2005 VA 
treatment records indicate that the veteran was seeking 
cardiac care from a private cardiologist.  Those records may 
be pertinent to this claim and are not of record. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions and VA directives is completed.

2.  VBA should contact the veteran in 
writing and ask that he submit or describe 
any additional treatment record pertaining 
to treatment for his heart disease from 
July 2004 to the present.  After securing 
any necessary release from the veteran, 
VBA should obtain copies of any such 
records that are not in file.  If VBA is 
not able to obtain any identified records, 
the claims file should be documented to 
that effect and the veteran so informed.

3.  VBA must then arrange for a review of 
the veteran's claims folder by a medical 
professional.  After reviewing the 
veteran's entire medical history, the 
reviewer should provide an opinion as to 
whether or not any current coronary artery 
disease is at least as likely as not 
related to the veteran's service-connected 
PTSD and also whether or not it is at 
least as likely as not that the veteran's 
coronary artery disease has been 
aggravated by the veteran's PTSD.  The 
reasons for the reviewer's conclusion(s) 
should be provided.  If the reviewing 
physician deems it to be necessary, 
physical examination and diagnostic 
testing of the veteran may be undertaken.  
A copy of the report should be associated 
with the veteran's VA claims folder.   

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should 
readjudicate the veteran's claim.  If the 
claim remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.    Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



